Citation Nr: 0838850	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-20 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
multiple excisions of a recurrent giant cell tumor of the 
left hand and wrist, to include as due to in-service exposure 
to herbicides, to include Agent Orange.  

2.  Entitlement to service connection for a bilateral lung 
disease, to include as due to in-service exposure to 
herbicides (including Agent Orange) or as secondary to a 
recurrent giant cell tumor of the left hand and wrist.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.    

By a June 2007 action, the Board remanded this case for 
additional development.  For the reasons explained below, it 
is again necessary to return this case to the RO for further 
development.  This appeal is remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if further action is required.


REMAND

In this case, the veteran states that while he was serving in 
Vietnam, he was exposed to Agent Orange.  The veteran 
maintains that due to his in-service Agent Orange exposure, 
he later developed a bone-eating tumor in his left wrist and 
that he had to undergo numerous surgeries of the left hand.  
In addition, the veteran reports that after his first left 
upper extremity surgery, he began to experience shortness of 
breath and he was subsequently diagnosed with a tumor of the 
lungs.  The veteran contends that his bilateral lung disease 
is either secondary to his in-service Agent Orange exposure, 
or in the alternative, is secondary to his giant cell tumor 
(GCT) of the left hand and wrist.  

The veteran's service personnel records confirm that the 
veteran's period of service form August 1965 to August 1969 
included active duty in Vietnam from June 1, 1967 to April 1, 
1968.  Therefore, the veteran is presumed to have been 
exposure to herbicides in service.  38 U.S.C.A. § 1116(f).

In the June 2007 remand decision, the Board stated that the 
evidence of record showed that the veteran had been diagnosed 
with recurrent GCT of the soft tissue and the bone of the 
left wrist.  That evidence, however, was unclear as to 
whether the veteran's GCT of the soft tissue originated in 
the tendon sheath, as would be required under the presumptive 
provision of 38 C.F.R. § 3.309(e).  In addition, the evidence 
was also unclear as to whether the GCTs in fact were benign, 
in which case, presumptive service connection would not be 
warranted under 38 C.F.R. § 3.309(e), or whether the GCTs 
were malignant, in which case, presumptive service connection 
under that regulation could be warranted.  While the Board 
noted that the available pathology report did not expressly 
indicate that the veteran's GCTs were cancerous, they also 
did not indicate that those abnormalities were benign.  That 
fact, coupled with the fact that numerous clinicians 
intimated that the veteran's GCTs of the left wrist were 
"clinically behaving like a malignant tumor" or exhibited 
"malignant potential," left the Board to question the 
nature of those recurring GCTs.  Furthermore, with respect to 
the issue of service connection for the veteran's GCT of the 
lungs, the Board concluded that it was necessary to obtain an 
opinion as to whether it was at least as likely as not that 
the lung tumor was caused or aggravated by the GCTs of the 
left wrist and hand region.  

In light of the above, the Board indicated that additional 
development in the form of an advisory opinion from the Armed 
Forces Institute of Pathology (AFIP) was required to resolve 
the medical questions relating to the primary site of the 
veteran's GCTs of the left wrist and hand region; whether the 
recurrent tumor was malignant; and whether his GCTs of the 
bilateral lungs were caused or aggravated by the GCTs of the 
left upper extremity.  Before such an opinion could be 
obtained, however, the Board had to secure all relevant 
pathological materials (e.g., pathology reports, tissue 
blocks, slides, and other pertinent medical evidence).  Thus, 
the Board remanded this case and requested that the AMC/RO 
collect all relevant tissue blocks and slides from biopsies 
taken in addition to all pathology reports pertaining to GCTs 
of the upper left extremity and the bilateral lungs.       

Following the June 2007 remand decision, the AMC/RO sent a 
letter to the veteran in April 2008 and noted that they would 
like to collect all relevant tissue blocks and slides from 
biopsies taken, in addition to all pathology reports 
pertaining to the GCTs of the upper left extremity and the 
bilateral lungs.  The AMC/RO requested that the veteran 
identify all VA and non-VA health care providers that would 
have performed those biopsies and have the tissue blocks 
requested by the Board in its June 2007 remand decision, and 
to complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for each 
health care provider so that they could obtain treatment 
information.  

In a June 2008 supplemental statement of the case, the AMC/RO 
indicated that the veteran had not responded to its April 
2008 letter.  Thus, because the veteran had not provided the 
authorization necessary for the AMC/RO to obtain the relevant 
tissues blocks and slides, the evidence requested by the 
Board had not been acquired.  However, the Board observes 
that after the veteran's claims file was returned to the 
Board, the veteran submitted a Form 21- 4142 stating that he 
had received treatment from R.P.W., M.D., from the University 
of Texas Health Science Center for his GCTs and lung disease.  
Therefore, given that the evidence of record now contains an 
authorization form from the veteran, it is the Board's 
determination that the AMC/RO should once again attempt to 
collect all relevant tissue blocks and slides pertaining to 
GCTs of the upper left extremity and the bilateral lungs.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must collect all relevant 
tissue blocks and slides from biopsies 
taken in addition to all pathology reports 
pertaining to the GCTs of the upper left 
extremity and the bilateral lungs.  The 
AMC/RO must also gather all additional 
medical records pertaining to these 
disorders.  

2.  If the relevant tissue blocks and 
slides are obtained, then the AMC/RO must 
return the claims file and all newly 
gathered evidence associated with the 
claims file to the Board, which will then 
forward the information to the Armed 
Forces Institutes of Pathology for an 
opinion to determine (1) whether the 
veteran's left upper extremity GCTs 
originated in the tendon sheath; (2) 
whether the veteran's GCTs of the upper 
left extremity and bilateral lungs were 
malignant; and (3) whether the veteran's 
GCTs of the left upper extremity caused or 
aggravated his GCT of the lungs.     

3.  If the AMC/RO is unable to obtain the 
relevant tissue blocks and slides, then 
the AMC/RO must obtain a medical opinion 
from an oncologist to ascertain whether 
the veteran's left upper extremity GCTs 
originated in the tendon sheath; whether 
the veteran's GCTs of the upper left 
extremity and bilateral lungs were 
malignant; and whether the veteran's GCTs 
of the left upper extremity caused or 
aggravated his GCT of the lungs.   

The claims file must be sent to an 
oncologist.  Following a complete review 
of the relevant medical evidence in the 
claims file, to specifically include the 
June 2007 remand decision where the Board 
summarized the pertinent evidence of 
record, the oncologist is requested to 
answer the following questions:

(a) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's left upper 
extremity GCTs originated in the 
tendon sheath? 

(b) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's GCTs of the upper 
left extremity and bilateral lungs 
were malignant?

(c ) Is it at least as likely as not 
(50 percent or greater probability) 
that the veteran's GCTs of the left 
upper extremity caused or aggravated 
his GCT of the lungs?  

The oncologist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

If the veteran's GCT of the lungs was 
aggravated by his GCTs of the left upper 
extremity beyond its natural progression, 
to the extent that is possible, the 
oncologist is requested to provide an 
opinion as to the approximate baseline 
level of severity of the GCT of the lungs 
(e.g., mild, moderate) prior to the onset 
of aggravation.   

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should so 
indicate in the examination report.

3.  The AMC/RO must then review and re- 
adjudicate the issues on appeal.  If any 
such action does not resolve each claim to 
the veteran's satisfaction, the RO must 
provide the veteran and his 
representative, if any, a supplemental 
statement of the case and an appropriate 
period of time must be allowed for 
response.  Thereafter, the case must be 
returned to this Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




